     Case: 3:16-cv-00300-LG-RHW Doc #: 77 Filed: 04/23/20 1 of 7 PageID #: 1089




                IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                          OXFORD DIVISION


JEFFREY K. DAVIS                                                         PLAINTIFF

v.                                                CAUSE NO. 3:16CV300-LG-RHW

U.S. MARSHALS SERVICE, U.S.
DEPARTMENT OF JUSTICE,
ATTORNEY GENERAL SESSIONS,
METROPOLITAN SECURITY
SERVICES, INC., d/b/a WALDEN SECURITY,
THOMAS WIGHT, and DAVID HARLOW                                        DEFENDANTS

                 MEMORANDUM OPINION AND ORDER
              GRANTING MOTION FOR SUMMARY JUDGMENT

       BEFORE THE COURT is the [71] Motion for Summary Judgment filed by

Metropolitan Security Services, Inc., d/b/a Walden Security, the sole remaining

defendant in this case. The Motion has been fully briefed. After due consideration

of the parties’ submissions and the relevant law, it is the Court’s opinion that there

is no question of material fact for the jury. Accordingly, the Motion will be granted

and the plaintiff’s claims against the defendant dismissed.

                                    BACKGROUND

     Plaintiff Jeffrey Davis complains that within days of being hired by Walden

Security as District Supervisor (“DS”) for the Northern District of Mississippi, he

was suspended from the contract and terminated. He alleges that the Marshals

Service failed to approve his employment as a DS, which was a condition of the

position with Walden Security. Davis complains that he did not receive written
                                        1
    Case: 3:16-cv-00300-LG-RHW Doc #: 77 Filed: 04/23/20 2 of 7 PageID #: 1090




notification from the Marshals Service that it had found a lack of qualifications or

unsuitability for the position, or the information regarding his right to appeal or

challenge the suitability determination under 5 C.F.R. § 731. He had been

previously employed by the Marshals Service, and contends that his employment

with Walden Security was not approved in retaliation for his whistleblowing

activity during his tenure at the Marshals Service. The Amended Complaint

includes denial of due process, breach of contract, and reprisal/whistleblower claims.

The Court previously dismissed all of these claims against the federal agency and

employee defendants. Only the breach of contract claim against Walden Security

remains.

      The contract at issue is between Walden Security and the Marshals Service.

It requires the Marshals Service to determine if an applicant for a DS position with

Walden is

      suitable to perform under this contract in accordance with the criteria
      outlined in 5 CFR 731 Suitability and the Homeland Security
      Presidential Directive-12, Policy for a Common Identification Standard
      for Federal Employees and Contractors. The Government’s primary
      concern is to determine whether the individual’s presence or
      performance under this contract could pose a potential threat or risk to
      the U.S. Courts, the Government, or the public. Derogatory
      information discovered during the investigation process may render
      the individual unsuitable to perform under this contract.

(Am. Compl. Ex. A, at C-15, ECF No. 31-1).

      In its Order granting the federal defendants’ motions to dismiss, the Court

determined that Davis’s breach of contract claim against the federal defendants

                                           2
    Case: 3:16-cv-00300-LG-RHW Doc #: 77 Filed: 04/23/20 3 of 7 PageID #: 1091




should be dismissed because the Marshals Service was not Davis’s joint employer,

reasoning that

      [t]he Marshals Service required that Walden Security provide specific
      personnel and services, but it was Walden Security that extended the
      offer of employment to Davis, determined pay, and would have trained
      and supervised Davis. (Am. Compl. Ex. A, B, ECF No. 31-1, 31-2). The
      bare allegation that the Marshals Service was Davis’ joint employer
      because it retained a veto over Davis’ employment is implausible under
      these circumstances. See Urgent v. U.S. Marshals Serv., 704 F. App’x
      107, 109 (3d Cir. 2017) (CSO applicant was not employee of Marshals
      Service simply because background check gave Marshals Service
      control of decision to hire or reject contractor’s applicants).

(Order Granting Mots. to Dism. 7-8, ECF No. 46.) The Court also concluded

that even if the Marshals Service and Walden Security were Davis’s joint

employers, Davis was not a party or a third-party beneficiary of the contract

he sought to enforce. (Id.) Walden Security now requests summary judgment

as to Davis’s breach of contract claim against it.1

                                      DISCUSSION

      In order to establish a breach of contract claim in Mississippi, “‘the plaintiff

must prove by a preponderance of the evidence: (1) the existence of a valid and

binding contract, (2) the defendant has breached the contract, and (3) the plaintiff

has been damaged monetarily.’” Kelley, LLC v. Corinth Pub. Utils. Comm’n, 200 So.

3d 1107, 1123 (Miss. Ct. App. 2016) (quoting Suddith v. Univ. of S. Miss., 977 So. 2d



1 Walden Security addressed all of the claims in the Amended Complaint out of an
abundance of caution. However, Walden Security is only included in the breach of
contract claim, and Davis did not respond to any arguments other than those
                                         3
    Case: 3:16-cv-00300-LG-RHW Doc #: 77 Filed: 04/23/20 4 of 7 PageID #: 1092




1158, 1175 (Miss. Ct. App. 2007)).

       Davis claims that the defendants were “contractually obligated to undertake

a background investigation for the purpose of determining the plaintiff’s ‘suitability’

for the position of district supervisor in accordance with the limited criteria set forth

in 5 CFR Section 731.202.” (Am. Compl. 14, ECF No. 31). Davis alleges that the

defendants breached the contract by: 1) making an inappropriate suitability

determination; 2) denying Davis’s continued employment by making an

inappropriate suitability determination; 3) failing to provide written notice of the

reasons for the unsuitability determination; 4) failing to advise Davis of his right to

contest the unsuitability determination; and 5) terminating Davis’s employment.

(Id., at 14-15).

       Walden Security argues that Davis cannot establish a breach of contract

claim because, as the Court has already determined, Davis did not have a written

contract with Walden and was not a third-party beneficiary of the Contract.

       Davis asserts in response that the obligations of the Contract modified his at-

will employment relationship with Walden Security in that the Contract gave him a

right to notice of adverse suitability determinations and an opportunity to be heard.

He contends that Walden Security breached this contractual obligation “by failing

to pursue an explanation of the Marshals Service’s decision to terminate Davis’s

employment and by otherwise not affording Davis an opportunity to contest his


regarding breach of contract.
                                           4
        Case: 3:16-cv-00300-LG-RHW Doc #: 77 Filed: 04/23/20 5 of 7 PageID #: 1093




termination.” (Pl. Resp. Mem. 13, ECF No. 75.)

          Davis’s argument is not supported by the facts in evidence or applicable law.

The Court has already determined that Davis is not a party to the Contract or a

third-party beneficiary to the Contract. Under these circumstances, it is not

possible for the Contract to give him rights that modify his at-will employment

relationship with Walden Security.

          Furthermore, Davis cites to section H.9 of the Contract, and contends that it

“made particular reference to Walden’s applicants and employees and their rights to

notice of adverse suitability determinations and an opportunity to be heard.” (Pl.

Resp. Mem. 13, ECF No. 75.) Section H.9 governs “Removal of CSOs And Other

Contractor Personnel For Violations of the CSO Performance Standard.” (Def. Mot.

Ex. D, at H-4, ECF No. 71-4.) Davis does not specify, but it appears he refers to

section H.9(d), which reads,

          If requested by the Contracting Officer or a designated representative,
          the Contractor shall provide a written explanation to the Contracting
          Officer, providing the facts and argument regarding the proposed
          removal of an individual. In the event that the Contracting Officer or
          designated representative has requested the removal, a written
          response from the individual subject to the removal, if any, and a
          written statement of the Contractor’s position on the removal of an
          individual must be forwarded to the Office of Court Security, through
          the Contracting Officer, within 15 days of the initial removal notice for
          a final decision.

(Id.)

          This provision is not applicable to Davis. He does not contend he was

removed for violating a performance standard; he alleges that although Walden
                                        5
    Case: 3:16-cv-00300-LG-RHW Doc #: 77 Filed: 04/23/20 6 of 7 PageID #: 1094




Security found him to be qualified for the DS position, the Marshals Service did not

approve his employment application. (Am. Compl. 14, ECF No. 31; Def. Mot. Ex. B,

at 56-63, ECF No. 71-2.) He alleges the Marshals Service made an “inappropriate

determination that [he] was not the most qualified applicant for the position.” (Am.

Compl. 14, ECF No. 31.) Nevertheless, this was the Marshals Service’s call to

make: “[t]he Government will review and approve the Contractor’s recommendation

for all DS and CM positions.” (Def. Mot. Ex. D, at C-12 (§ C.4.2.3), ECF No. 71-4.).

      Davis next argues that the Marshals Service and Walden Security were his

joint employers, and therefore “the retaliatory actions and the breach by the

Marshals Service, its failure to provide any form of notice of the bases of its un-

suitability determination, and [its] failure to provide Davis with a meaningful

opportunity to be heard may be imputed to Walden Security.” (Pl. Resp. Mem. 14,

ECF No. 75.)

      Davis cites Burton v. Freescale Semiconductor, Inc., 798 F.3d 222 (5th Cir.

2015) in support of his argument, but in that case the Fifth Circuit held that joint

employers can only be liable to an employee for their own actions, not for each

other’s actions. (Id. at 229.) Thus, the Marshals Service’s actions cannot be

imputed to Walden Security even if they are joint employers. More importantly,

even if the Marshals Service and Walden Security are joint employers, that status

has no effect on Davis’ ability to enforce the Contract. He remains unable to do so

because he is not a party or a third-party beneficiary of the Contract.

                                           6
    Case: 3:16-cv-00300-LG-RHW Doc #: 77 Filed: 04/23/20 7 of 7 PageID #: 1095




      Finally, Davis’s argument that Walden Security was complicit in the

Marshals Service’s retaliation because Walden did not seek an explanation from the

Marshals Service under section H.9 of the Contract does not show a question of

material fact for the jury. Davis did not bring a retaliation claim against Walden

Security, and therefore this attempt to impute retaliation is simply not before the

Court. Furthermore, as the Court determined above, section H.9 did not apply to

Davis. Walden Security would have had no cause under that provision to seek an

explanation for the Marshals Service’s disapproval of Davis’ employment.

                                    CONCLUSION

      For all of the reasons stated above, the Court finds no question of material

fact for the jury regarding Davis’s breach of contract claim against Walden Security.

Accordingly, the claim will be dismissed. Because this Order resolves all remaining

claims between the parties, a final judgment in favor of the defendants will issue.

      IT IS THEREFORE ORDERED AND ADJUDGED the [71] Motion for

Summary Judgment filed by Metropolitan Security Services, Inc., d/b/a Walden

Security is GRANTED. The plaintiff’s claims against Metropolitan Security

Services, Inc., d/b/a Walden Security are DISMISSED WITH PREJUDICE.

      SO ORDERED AND ADJUDGED this the 23rd day of April, 2020.

                                              s/   Louis Guirola, Jr.
                                              LOUIS GUIROLA, JR.
                                              UNITED STATES DISTRICT JUDGE


                                          7
